PER CURIAM.
David Lee Mundy petitions this court for a writ of habeas corpus, contending that his appellate counsel was ineffective in providing advice as to the deadline for filing a motion for postconviction relief. However, we find that petitioner has an adequate legal remedy on this particular issue by appeal from an order denying postconviction relief as untimely. Such an appeal is currently before this court in case number 99-1486. Accordingly, the petition for writ of habeas corpus is denied.
BOOTH, ALLEN and KAHN, JJ., concur.